Case 2:20-cv-05526-SVW-SHK Document 73-6 Filed 03/22/21 Page 1 of 2 Page ID #:671




                                    EXHIBIT 6
   Exhibits to First Amended Complaint         Athena Cosmetics, Inc v. AMN Dist. et al.
   Case 2:20-cv-05526-SVW-SHK Document 73-6 Filed 03/22/21 Page 2 of 2 Page ID #:672




Reg. No. 5,871,804         Athena Cosmetics, Inc. (NEVADA CORPORATION)
                           1838 Eastman Ave., Suite 200
Registered Oct. 01, 2019   Ventura, CALIFORNIA 93003

                           CLASS 3: Cosmetic pads; Cosmetic pencils; Cosmetic preparations for body care; Cosmetic
Int. Cl.: 3                preparations for skin care; Cosmetics; Cosmetics and cosmetic preparations; Cosmetics and
                           make-up; Hair care creams; Hair care preparations; Hair conditioners; Hair masks; Hair
Trademark                  mousses; Hair nourishers; Hair shampoos and conditioners; Hair sprays and hair gels; Non-
                           medicated preparations all for the care of skin, hair and scalp; Non-medicated skin care
Principal Register         preparations, namely, moisturizers, cleansers, masks, conditioners, creams, exfoliators,
                           toners, make-up primers; lip care products, namely, lip primers and conditioners; eye brow
                           products, namely, eyebrow liners, conditioners and strengtheners; eye-lash products, namely,
                           mascaras, lengtheners, conditioners, strengtheners; eye-care products, namely, eye creams,
                           concealers, highlighters, and makeup; Eyebrow cosmetics

                           FIRST USE 1-31-2018; IN COMMERCE 1-31-2018

                           The mark consists of a stylized letter "R" in reverse position followed by a stylized letter "L"
                           in the forward position centered below the term "REVITALASH" in stylized font in all
                           capital letters and the term "COSMETICS", which is in smaller stylized font appearing below
                           the term "REVITALASH" in all capital letters.

                           OWNER OF U.S. REG. NO. 4558879, 3246814, 4501304

                           No claim is made to the exclusive right to use the following apart from the mark as shown:
                           "COSMETICS"

                           SER. NO. 88-267,716, FILED 01-18-2019
